DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US Pat. Pub. 2005/0114725; hereinafter referred to as Patel) in view of Widmer et al (US Pat. Pub. 2013/0151751; hereinafter referred to as Widmer).
gnAs per claim 1:	Patel teaches a device, comprising: 
a processor (Fig. 1, 104) coupled to an interface (Fig. 1, 112), the processor configured to: 
determine a first set of parameters for the interface that is usable by the processor to read successfully from the DDR flash memory (Fig. 3), the first set of parameters comprising a largest successful value of a transmit clock delay (Fig. 3, maximum value of tsetup as provided by corresponding portion 304; end of paragraph 29), a largest successful value of a receive clock delay (Fig. 3, maximum value of thold as provided by corresponding portion 304), and a first value of a reference clock delay (RD) cycle (Fig. 3, 204/304); 
determine a second set of parameters for the interface that is usable by the processor to read successfully from the DDR flash memory (Fig. 2), the second set of parameters comprising a smallest successful value of the transmit clock delay (Fig. 2, minimum value of tsetup as provided by corresponding portion 208; paragraph 28), a smallest successful value of the receive clock delay (Fig. 2, minimum value of thold as provided by corresponding portion 208; paragraph 28), and a second value of the RD cycle (Fig. 2, 204/208); 
select one of the first (Fig. 6, 608) and second sets of parameters (Fig. 6, 602) based on a determination of whether the first set of parameters is usable by the processor to read successfully from the DDR flash memory over a larger range of operating temperatures of the device (end of paragraphs 37 and 42) than the second set of parameters (Fig. 6, 610); and 
program the SPI using the selected one of the first and second sets of parameters (Fig. 5, 522).
Not explicitly disclosed is a memory storing instructions; and a processor adapted to be coupled to a Double Data Rate (DDR) flash memory by way of a Serial Peripheral Interface (SPI), the processor configured to execute the instructions stored in the memory.  However, Widmer in an analogous art teaches a memory storing instructions (Fig. 2, 200); and a processor (Fig. 2, 250) adapted to be coupled to a Double Data Rate (DDR) flash memory (Fig. 2, 201) by way of a Serial Peripheral Interface (SPI) (Fig. 2, 205c), the processor configured to execute the instructions stored in the memory (paragraph 20).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory architecture of Widmer to perform the method of Patel.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Patel teaches that any appropriate memory architecture could have been used (paragraph 27).
As per claim 9:	Patel teaches a device, comprising:
a processor (Fig. 1, 104) coupled to an interface (Fig. 1, 112), the processor configured to: 
determine final largest and smallest successful values of a receive clock delay by: determining first largest and smallest successful values of a receive clock delay (Fig. 3, thold at each end of the range 304) at a first value of a transmit clock delay (Fig. 3, leftmost edge of 304 of tsetup; paragraph 29) and determining second largest and smallest successful values of the receive clock delay (Fig. 3, thold at each end of the range 304) at a second value of the transmit clock delay (Fig. 3, rightmost edge of 304 of tsetup; paragraph 29); and 
setting the final largest successful value of the receive clock delay to a larger of the first and second largest values of the receive clock delay (the largest value of thold is when the leftmost edge of 304 of tsetup is chosen as shown in Fig. 3) and setting the final smallest successful value of the receive clock delay to a smaller of the first and second smallest values of the receive clock delay (the smallest value of thold is when the rightmost edge of 304 of tsetup is chosen as shown in Fig. 3); 
determine final largest and smallest successful values of the transmit clock delay by: determining first largest and smallest successful values of the transmit clock delay (Fig. 3, tsetup at each end of the range 304) at a first value of the receive clock delay (Fig. 3, leftmost edge of 304 of thold; paragraph 29) and determining second largest and smallest successful values of the transmit clock delay (Fig. 3, tsetup at each end of the range 304) at a second value of the receive clock delay (Fig. 3, rightmost edge of 304 of thold; paragraph 29); and 
setting the final largest successful value of the transmit clock delay to a larger of the first and second largest values of the transmit clock delay (the largest value of tsetup is when the rightmost edge of 304 of thold is chosen as shown in Fig. 3) and setting the final smallest successful value of the transmit clock delay to a smaller of the first and second smallest values of the transmit clock delay (the smallest value of tsetup is when the leftmost edge of 304 of thold is chosen as shown in Fig. 3); 
set a first set of parameters for the interface, the first set of parameters comprising the final largest value of the transmit clock delay, the final largest successful value of the receive clock delay, and a first value of a reference clock delay (RD) cycle (Fig. 5, 512; paragraph 29; maximum delay and necessary associated parameters); 
set a second set of parameters for the SPI, the second set of parameters comprising the final smallest value of the transmit clock delay, the final smallest successful value of the receive clock delay, and a second value of the RD cycle (Fig. 5, 512; paragraph 29; minimum delay and necessary associated parameters); 
select one of the first (Fig. 6, 608) and second sets of parameters (Fig. 6, 602) based on a determination of whether the first set of parameters is usable by the processor to read successfully from the DDR flash memory over a larger range of operating temperatures of the device (end of paragraphs 37 and 42) than the second set of parameters (Fig. 6, 610); and 
program the SPI using the selected one of the first and second sets of parameters (Fig. 5, 512 and 522).
Not explicitly disclosed is a memory storing instructions; and a processor adapted to be coupled to a Double Data Rate (DDR) flash memory by way of a Serial Peripheral Interface (SPI), the processor configured to execute the instructions stored in the memory.  However, Widmer in an analogous art teaches a memory storing instructions (Fig. 2, 200); and a processor (Fig. 2, 250) adapted to be coupled to a Double Data Rate (DDR) flash memory (Fig. 2, 201) by way of a Serial Peripheral Interface (SPI) (Fig. 2, 205c), the processor configured to execute the instructions stored in the memory (paragraph 20).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory architecture of Widmer to perform the method of Patel.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Patel teaches that any appropriate memory architecture could have been used (paragraph 27).
As per claim 14:	Patel teaches a method comprising: 
determining largest and smallest successful values of a receive clock delay (Fig. 3, thold at each end of the range 304); 
determining largest and smallest successful values of a transmit clock delay (Fig. 3, tsetup at each end of the range 304); 
setting a first set of parameters for an interface coupled to a memory (Fig. 1, 112), the first set of parameters comprising the largest successful value of the transmit clock delay (Fig. 3, maximum value of tsetup as provided by corresponding portion 304; end of paragraph 29), the largest successful value of the receive clock delay (Fig. 3, maximum value of thold as provided by corresponding portion 304), and a first value of a reference clock delay (RD) cycle (Fig. 3, 204/304); 
setting a second set of parameters for the interface, the second set of parameters comprising the smallest successful value of the transmit clock delay (Fig. 2, minimum value of tsetup as provided by corresponding portion 208; paragraph 28), the smallest successful value of the receive clock delay (Fig. 2, minimum value of thold as provided by corresponding portion 208; paragraph 28), and a second value of the RD cycle (Fig. 2, 204/208); 
selecting one of the first (Fig. 6, 608) and second sets of parameters (Fig. 6, 602) based on determining whether the first set of parameters results in successfully reading from the DDR flash memory over a larger range of operating temperatures of a device performing the method (end of paragraphs 37 and 42) than the second set of parameters (Fig. 6, 610); and
programming the interface using the selected one of the first and second sets of parameters (Fig. 5, 512 and 522).
Not explicitly disclosed is setting a first set of parameters for a Serial Peripheral Interface (SPI) coupled to a Double Data Rate (DDR) flash memory.  However, Widmer in an analogous art teaches a memory storing instructions (Fig. 2, 200); and a processor (Fig. 2, 250) adapted to be coupled to a Double Data Rate (DDR) flash memory (Fig. 2, 201) by way of a Serial Peripheral Interface (SPI) (Fig. 2, 205c).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the memory architecture of Widmer to perform the method of Patel.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Patel teaches that any appropriate memory architecture could have been used (paragraph 27).
As per claim 15:	Patel further teaches the method of claim 14, wherein: 
the largest and smallest successful values of the receive clock delay are final largest and smallest successful values of the receive clock delay (paragraph 29; minimum and maximum delay; Fig. 6) and determining the final largest and smallest successful values of the receive clock delay comprise: 
determining first largest and smallest successful values of the receive clock delay (Fig. 3, thold at each end of the range 304) at a first value of a transmit clock delay (Fig. 3, leftmost edge of 304 of tsetup; paragraph 29) and determining second largest and smallest successful values of the receive clock delay (Fig. 3, thold at each end of the range 304) at a second value of the transmit clock delay (Fig. 3, rightmost edge of 304 of tsetup; paragraph 29); and 
setting the final largest value of the receive clock delay to a larger of the first and second largest values of the receive clock delay (the largest value of thold is when the leftmost edge of 304 of tsetup is chosen as shown in Fig. 3) and setting the final smallest value of the receive clock delay to a smaller of the first and second smallest values of the receive clock delay (the smallest value of thold is when the rightmost edge of 304 of tsetup is chosen as shown in Fig. 3); and 
the largest and smallest successful values of the transmit clock delay are final largest and smallest successful values of the transmit clock delay (paragraph 29; minimum and maximum delay; Fig. 6) and determining the final largest and smallest successful values of the transmit clock delay comprise: 
determining first largest and smallest successful values of the transmit clock delay (Fig. 3, tsetup at each end of the range 304) at a first value of a receive clock delay (Fig. 3, leftmost edge of 304 of thold; paragraph 29) and determining second largest and smallest successful values of the transmit clock delay (Fig. 3, tsetup at each end of the range 304) at a second value of the receive clock delay (Fig. 3, rightmost edge of 304 of thold; paragraph 29); and 
setting the final largest value of the transmit clock delay to a larger of the first and second largest values of the transmit clock delay (the largest value of tsetup is when the rightmost edge of 304 of thold is chosen as shown in Fig. 3) and setting the final smallest value of the transmit clock delay to a smaller of the first and second smallest values of the transmit clock delay (the smallest value of tsetup is when the leftmost edge of 304 of thold is chosen as shown in Fig. 3).

Allowable Subject Matter
Claims 2-8, 10-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record teach or fairly suggest each and every limitation of each of claims 2-8, 10-13, and 16-19; particular in combination with each and every limitation of their respective parent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art are generally directed to determining timing aspects of memory devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111